Citation Nr: 0821323	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left arm diabetic neuropathy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right arm diabetic neuropathy.  


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 until 
October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the veteran's April 2004 rating decision 
also granted an earlier effective date for service connection 
for diabetes mellitus, type II, effective May 8, 2001 and 
right and left leg peripheral neuropathy effective May 8, 
2001; as well as continued a 20% evaluation for diabetes 
mellitus, type II.  

The June 2004 notice of disagreement expressed 
dissatisfaction with the ratings assigned for right and left 
arm diabetic neuropathy, as well as for the ratings assigned 
for right and left leg peripheral neuropathy.  However, the 
veteran only perfected a substantive appeal with respect to 
the right and left arm diabetic neuropathy initial ratings 
claims.  

The Board also notes that in a September 2006 statement in 
support of claim, the veteran appears to have asserted the 
following claims:  a worsening of his service-connected 
diabetes and associated but separately rated right and left 
leg peripheral neuropathy; a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU); and wrongful denial of claimed 
vocational rehabilitation benefits.  These issues are hereby 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his service-connected 
right and left arm diabetic neuropathy warrant initial 
ratings in excess of 10 percent.

In a November 2005 statement, the veteran reported that he 
had applied for disability benefits from the Social Security 
Administration (SSA) and noted in a February 2007 letter that 
his doctor, Dr. F., had filled out a general medical report 
for the SSA.  The AMC/RO should clarify whether the veteran 
has been awarded benefits.  If the veteran has been awarded 
social security disability benefits, VA is obliged to attempt 
to obtain and consider those SSA records. 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).  

Additionally, although the veteran was previously provided VA 
examinations for peripheral nerves in November 2006 and May 
2005, he has asserted that his disabilities have since 
worsened, including in a January 2007 VA examination for 
diabetes mellitus.  At the time of his January 2007 VA 
examination for diabetes mellitus a complete neurological 
examination was not conducted.  As such, the Board must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his right and left arm 
disabilities.  

Finally, a review of the record reveals that the veteran 
requested a hearing at a local VA office before a member of 
the Board, in a September 2006 VA Form 9.  Although this VA 
Form 9 was untimely in regards to his claims for rating 
increases for diabetes mellitus, type II, left and right leg 
peripheral neuropathy, and TDIU, the veteran also referred to 
his right and left arm diabetic neuropathy claims, which are 
currently on appeal.  The Board finds that the AMC/RO should 
have the veteran should clarify whether he is requesting a 
hearing in regards to his current arm claims and be provided 
an adequate opportunity to have a hearing if one is desired.  

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should have the veteran 
clarify whether he has been awarded 
social security disability benefits.  
If the veteran reports that he has been 
awarded those benefits, the AMC/RO 
should request, directly from the SSA, 
complete copies of any disability 
determination(s) it has made concerning 
the veteran, as well as copies of the 
medical records that served as the 
basis for any such decision(s). All 
attempts to fulfill this development 
must be documented in the claims file. 
If the search for any such records 
yields negative results, that fact 
should be clearly noted and the veteran 
must be informed in writing.

2.  After the requested records have 
been associated with the claims file, 
the AMC/RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, and severity of his right and 
left arm diabetic neuropathy. The 
claims folder should be made available 
to and reviewed by the examiner. All 
indicated testing should be 
accomplished, and the examiner should 
report the extent of any paralysis 
found.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

3.  The AMC/RO should have the veteran 
clarify if he desires a hearing in 
regards to the present claims.  If a 
hearing is desired, the AMC/RO should 
schedule the veteran to appear at the 
requested hearing, as soon as it may be 
feasible.  Notice should be sent to the 
appellant, with a copy of the notice 
associated with the claims file.  If, 
for whatever reason, the veteran 
decides that he no longer wants this 
type of hearing (or any other type of 
hearing), then he should indicate this 
in writing, which should also be 
documented in his claims file.

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
